OPINION
PER CURIAM.
Pro se petitioner Cazzie L. Williams seeks a writ of mandamus to compel the United States District Court for the District of New Jersey to rule upon his motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255.
Williams filed his § 2255 motion on March 12, 2008. The government filed its answer on July 4, 2008, and Williams filed his rebuttal on July 15, 2008. On May 22, 2009, when fourteen months had gone by without any action in his case, Williams filed the present petition for writ of mandamus seeking to compel the District Court to rule on his § 2255 motion.
By order entered on July 22, 2009, 2009 WL 2191178, the District Court denied Williams’s § 2255 motion. Because Williams has now received the relief he sought in filing his mandamus petition— namely, a ruling on his § 2255 motion — we will deny his mandamus petition as moot.